As filed with the Securities and Exchange Commission on January 31, 2008 Registration No. 333-127399 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SYMS CORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-2465228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) OneSyms Way Secaucus, New Jersey 07094 (Address of Principal Executive Offices) (Zip Code) Syms Corp 2005 Stock Option Plan (Full Title of the Plan) Marcy Syms Chief Executive Officer and President Syms Corp One Syms Way Secaucus, New Jersey 07094 (Name and Address of Agent for Service) (201) 902-9600 (Telephone Number, Including Area Code, of Agent for Service) EXPLANATORY NOTE This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 333-127399) of Syms Corp (the "Company"), a New Jersey corporation, filed on August 10, 2005, pertaining to 850,000 shares of the Company's common stock under the Company's 2005 Stock Option Plan.This Post-Effective Amendment No. 1 is being filed in order to deregister all securities remaining unsold under that Registration Statement, in connection with the Company's filing of a Form 25 and Form 15 under the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Secaucus, State of New Jersey, on January 31, 2008. SYMS CORP By: /s/ Marcy Syms Name: Marcy Syms Title: Chief Executive Officer and President
